
	
		II
		110th CONGRESS
		2d Session
		S. 3424
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Homeland Security Act of 2002 to clarify
		  that matching funds are not required under the State Homeland Security Grant
		  Program or the Urban Area Security Initiative.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Homeland Security Partners
			 Preservation Act of 2008.
		2.Limitation on
			 requiring matchingSection
			 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended by adding
			 at the end the following:
			
				(d)Limitation on
				requiring matchingThe Administrator may not require the
				recipient of a grant under section 2003 or 2004 to provide a non-Federal
				contribution for an activity carried out with the grant as a condition of the
				grant.
				.
		
